                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                           Civil Action No. 7:20-cv-00210-BO



 DR. YIZHEN “JENNY” SU, D.O.,                    )
                                                 )
                 Plaintiff                       )
                                                 )
 v.                                              )                DEFENDANTS’
                                                 )          PARTIAL MOTION TO DISMISS
 DR. PATRICIA L. MATTO, D.O., DR.                )
 ANDREW M. FREEMAN, D.O., and                    )
 SOUTHEASTERN REGIONAL MEDICAL                   )
 CENTER                                          )
            Defendants.                          )



       NOW COME Defendants Dr. Patricia L. Matto, D.O., Dr. (“Dr. Matto”), Andrew M.

Freeman, D.O. (“Dr. Freeman”), and Southeastern Regional Medical Center (“SRMC”)

(collectively, “Defendants”), pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, and move the Court to dismiss with prejudice the following claims as set forth more

fully in their simultaneously filed Memorandum of Law in Support of Motion to Dismiss:

       As to all Defendants:
            Wrongful Termination in Violation of Public Policy premised upon the North
               Carolina Persons with Disability Protection Act and the FMLA;
            Intentional Infliction of Emotional Distress; and
            Negligent Infliction of Emotional Distress.

       As to the Drs. Matto and Freeman, only:
           ADA Discrimination;
           ADA Retaliation;
           ADA Failure to Accommodate; and
           Wrongful Termination in Violation of Public Policy premised upon the North
               Carolina Equal Employment Protection Act and the ADA.




          Case 7:20-cv-00210-BO Document 11 Filed 12/28/20 Page 1 of 3
         WHEREFORE, SRMC prays that identified claims against them be dismissed, with

prejudice, and that Plaintiff be taxed with the cost of this action, including Defendants’ attorney’s

fees.

         This the 28th day of December, 2020.

                                              CRANFILL SUMNER & HARTZOG LLP


                                              By:     /s/ Benton L. Toups
                                                      BENTON L. TOUPS
                                                      N.C. State Bar No. 28910
                                                      ELIZABETH C. KING
                                                      N.C. State Bar No. 30376
                                                      Attorneys for Defendant
                                                      Southeastern Regional Medical Center
                                                      101 N. 3rd Street, Suite 400
                                                      Wilmington, NC 28401
                                                      Telephone: (910) 777-6000
                                                      Facsimile: (910) 777-6111
                                                      E-mail: btoups@cshlaw.com
                                                      E-mail: eking@cshlaw.com




            Case
4842-2160-6610, v. 1   7:20-cv-00210-BO Document 11 Filed 12/28/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE

         I hereby certify that on this, the 28th day of December, 2020, I electronically filed the
foregoing DEFENDANTS’ PARTIAL MOTION TO DISMISS with the Clerk of Court using
the CM/ECF system, which will send notifications to each said party as follows:

        J. Michael Genest
        1610 Highway 70 E.
        New Bern, NC 28560
        jmg@forgelawgroup.com
        Attorney for Plaintiff



                                                     CRANFILL SUMNER & HARTZOG LLP


                                              By:    /s/ Benton L. Toups
                                                     BENTON L. TOUPS
                                                     N.C. State Bar No. 28910
                                                     ELIZABETH C. KING
                                                     N.C. State Bar No. 30376
                                                     Attorneys for Defendant
                                                     Southeastern Regional Medical Center
                                                     101 N. 3rd Street, Suite 400
                                                     Wilmington, NC 28401
                                                     Telephone: (910) 777-6000
                                                     Facsimile: (910) 777-6111
                                                     E-mail: btoups@cshlaw.com
                                                     E-mail: eking@cshlaw.com




            Case
4842-2160-6610, v. 1   7:20-cv-00210-BO Document 11 Filed 12/28/20 Page 3 of 3
